Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 05/27/2022 with the election of claims 1-5 and 7-12.  The traversal is on the grounds that Amantullah (2019/0231432) fails to disclose the limitations of technical features in claims 1 and 13.  This is found persuasive and the restriction requirement is withdrawn.  Thus, claims 1-5, 7-18 and 20 are presently pending in this application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-15 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Bonny et al. (2017/0360509). 
Regarding claims 1 and 13, Bonny discloses a system for facilitating arthroplasty procedures and a method(abstract), comprising: a robotic device 20 (Fig. 1; par. 0028); a cutting tool configured to interface with the robotic device (par. 0028 discloses a probe 32 or cutting tool); and a processing circuit 44 (Fig. 1) communicable with the robotic device 20 and configured to: obtaining a surgical plan comprising a first planned position of an implant cup and a second planned position of an implant augment relative to a bone of a patient (claims 1 and 6 disclose performing an imaging scan of the installed implant which includes hip implants, par. 0032 discloses surgical plans to place the articular surfaces of the new implants aligned with the old implants and par. 0005 discloses the revision of new implants into the bone which comprises more than one implants) by: 
obtaining images of the bone and a previous implant coupled to the bone (claims 1 and 6 and par. 0032): segmenting the images to differentiate the bone and the previous implant (claims 1, 6 and par. 0032 disclose segmenting the images); and generating the surgical plan using the segmented images (claims 1 and 6 disclose revising the revision surgery plan based on the segmenting imaging); determining a planned bone modification configured to prepare the bone to receive the implant cup in the first planned position and the augment in the second planned position (pars. 0032, 0042 and 0050 disclose choosing a surgical plan and preparing the bone to receive the new implants which include hip implants); generating one or more virtual objects based on the planned bone modification (par. 0044 discloses generating a 3-D model based on the planned modification of par. 0042); controlling the robotic device to constrain the cutting tool with the one or more virtual objects while the cutting tool interfaces with the robotic device and is operated to modify the bone in accordance with the planned bone modification (par. 0051-0053 disclose using the robotic surgical system to cut the bone using the virtual 3-D model). 
Regarding claims 2 and 15, Bonny discloses wherein the one or more virtual objects comprise a virtual object comprising a ream surface, the ream surface corresponding to both the implant and the implant augment (as shown in Figs. 2A-2C, the digitized virtual objects include reaming surfaces which include hip implants). 
Regarding claim 5, Bonny discloses a holder arm 26 (Fig. 1) configured to be coupled to the robotic device (as shown in Fig. 1); wherein the processing circuit is configured to control the robotic device to position the holder arm to temporarily hold the implant augment at the bone in the second planned position to facilitate fixation of the implant augment to the bone (Fig. 1 discloses the structure of robotic device 20 having a robot arm 26 controlled by process 44, the structure is fully capable of performing the intended use of is configured to control the robotic device to position the holder arm to temporarily hold the implant augment at the bone in the second planned position to facilitate fixation of the implant augment to the bone).
Regarding claim 7, Bonny discloses a tracking system (real time monitoring computer 46) configured to track relative positions of the bone and the robotic device, the tracking system configured to register a pose of the bone based on a measured pose of the previous implant (par. 0029 discloses the tracker system 46 configured to track the arm 28 which is fully capable of performing the intended use of configured to register a pose of the bone based on a measured pose of the previous implant). 
Regarding claim 8, Bonny discloses a processing circuit 44 is configured to: generate a virtual bone model based on the segmented images; virtually position a virtual implant relative to the virtual bone model and a virtual representation of the previous implant to define the first planned position of the implant; virtually position a virtual implant augment relative to the virtual implant to define the second planned position of the implant augment (claims 1, 6 and par. 0032).
Regarding claim 9, Bonny discloses the processing circuit 44 is configured to require a pre-determined spacing between the virtual implant augment and the virtual implant (the processor 44 is fully capable of performing this intended use when implanting the new implants; par. 0032). 
Regarding claims 10 and 11, Bonny discloses the processing circuit is configured to generate a graphical user interface that shows the virtual bone model, the virtual implant, and the virtual implant augment (par. 0028 discloses user interface screen 24); the graphical user interface shows one or more screw trajectories (the interface 24 is fully capable of performing this intended use). 
Regarding claim 12, Bonny discloses a tracking system 46 and a probe 32, the tracking system configured to determine a position of the probe relative to the bone; wherein the control circuit 44 is configured to determine whether the implant augment is in the second planned position based on the position of the probe relative to the bone (the structure of the tracking system 46, probe 32 processor 44 is fully capable of performing this intended use).
Regarding claim 14, Bonny discloses controlling the robotic device using the one or more virtual object comprises confining the surgical tool with the one or more virtual objects (par. 0028 discloses high precision placement of the robotic arm 28). 
Regarding claim 18, Bonny discloses controlling the robotic device to cause the robotic device to hold the implant augment at the bone in the second planned position to facilitate fixation of the implant augment to the bone (0026 discloses the use of guides to place the implants precisely which would inherently require holding the implants at the implantation site).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonny et al. (2017/0360509) in view of Lang et al. (WO 2019/148154). 
Regarding claims 3-4, 16 and 17, Bonny discloses the claimed invention of claim 1; except for wherein the one or more virtual objects comprise a first virtual object comprising a cup surface corresponding to the implant and a second virtual object comprising an augment surface corresponding to the augment implant and wherein the processing circuit is configured to control the robotic device to constrain the cutting tool with the one or more virtual objects by sequentially: selecting the first virtual object and constraining the cutting tool with the first virtual object; and selecting the second virtual object and constraining the cutting tool with the second virtual object; and wherein controlling the robotic devices comprises: selecting the first virtual object and using the first virtual object to constrain the surgical tool; determining that the bone is prepared to receive the implant cup; and selecting the second virtual object and using the second virtual object to constrain the surgical tool.
However, Lang teaches a similar system for arthroplasty procedure (abstract) comprising generating a virtual surgical plan including one or more virtual objects comprise a first virtual object comprising a cup surface corresponding to the implant and a second virtual object comprising an augment surface corresponding to the augment implant (pg. 1, lin. 26-31 disclose generating first and second virtual objects and Fig. 39c discloses acetabular implants which can comprise a cup surface and an augment surface) and wherein the processing circuit is configured to control the robotic device to constrain the cutting tool with the one or more virtual objects by sequentially: selecting the first virtual object and constraining the cutting tool with the first virtual object; and selecting the second virtual object and constraining the cutting tool with the second virtual object (pgs. 669-670 disclose the use of a cutting tool and a virtual surgical guide and pg. 234, lin. 21-24 disclose sequential alignment) and wherein controlling the robotic devices comprises: selecting the first virtual object and using the first virtual object to constrain the surgical tool; determining that the bone is prepared to receive the implant cup; and selecting the second virtual object and using the second virtual object to constrain the surgical tool (pgs. 669-670 disclose the use of a cutting tool and a virtual surgical guide and pg. 234, lin. 21-24 disclose sequential alignment). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method in Bonny to include the one or more virtual objects comprise a first virtual object comprising a cup surface corresponding to the implant and a second virtual object comprising an augment surface corresponding to the augment implant and wherein the processing circuit is configured to control the robotic device to constrain the cutting tool with the one or more virtual objects by sequentially: selecting the first virtual object and constraining the cutting tool with the first virtual object; and selecting the second virtual object and constraining the cutting tool with the second virtual object; and wherein controlling the robotic devices comprises: selecting the first virtual object and using the first virtual object to constrain the surgical tool; determining that the bone is prepared to receive the implant cup; and selecting the second virtual object and using the second virtual object to constrain the surgical tool, as taught and suggested by Lang, for allowing the surgeon to obtain a sufficient spatial or temporal resolution to enable an accurate physical or virtual work environment. 
Regarding claim 20, Bonny discloses the claimed invention of claim 13; except for wherein obtaining the surgical plan comprises requiring a pre-determined spacing between the virtual implant augment and the virtual implant cup.  However, Lang teaches a similar system for arthroplasty procedure (abstract) comprising first and second virtual objects including obtaining the surgical plan comprises requiring a pre-determined spacing between the virtual implant augment and the virtual implant cup (pg. 402, lin. 5-13 disclose placement rules based on the patient’s anatomy which would obviously allow for spacing between implants when required by the patient’s anatomy).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Bonny to include obtaining the surgical plan comprises requiring a pre-determined spacing between the virtual implant augment and the virtual implant cup, as taught and suggested by Lang, for employing a surgical plan using placement rules having sufficient spacing between implants resulting in smooth articulation of the joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774